                                        Case 2:18-bk-20151-ER           Doc 3788 Filed 12/09/19 Entered 12/09/19 20:33:29               Desc
                                                                          Main Document    Page 1 of 9


                                          1   SAMUEL R. MAIZEL (Bar No. 189301)
                                              samuel.maizel@dentons.com
                                          2   TANIA M. MOYRON (Bar No. 235736)
                                              tania.moyron@dentons.com
                                          3   NICHOLAS A. KOFFROTH (Bar. No. 287854)
                                              nicholas.koffroth@dentons.com
                                          4   DENTONS US LLP
                                              601 South Figueroa Street, Suite 2500
                                          5
                                              Los Angeles, California 90017-5704
                                              Tel: (213) 623-9300 / Fax: (213) 623-9924
                                          6
                                              Attorneys for the Chapter 11 Debtors and
                                          7   Debtors In Possession
                                                                           UNITED STATES BANKRUPTCY COURT
                                          8                  CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION
                                              In re                                             Lead Case No. 2:18-bk-20151-ER
                                          9                                                     Jointly Administered With:
                                              VERITY HEALTH SYSTEM OF                           CASE NO.: 2:18-bk-20162-ER
                                         10                                                     CASE NO.: 2:18-bk-20163-ER
601 SOUTH FIGUEROA STREET, SUITE 2500




                                              CALIFORNIA, INC., et al.,
 LOS ANGELES, CALIFORNIA 90017-5704




                                                                                                CASE NO.: 2:18-bk-20164-ER
                                         11                                                     CASE NO.: 2:18-bk-20165-ER
                                                      Debtors and Debtors In Possession.
                                                                                                CASE NO.: 2:18-bk-20167-ER
         DENTONS US LLP




                                         12                                                     CASE NO.: 2:18-bk-20168-ER
           (213) 623-9300




                                               Affects All Debtors                             CASE NO.: 2:18-bk-20169-ER
                                         13                                                     CASE NO.: 2:18-bk-20171-ER
                                               Affects Verity Health System of California,     CASE NO.: 2:18-bk-20172-ER
                                         14     Inc.                                            CASE NO.: 2:18-bk-20173-ER
                                               Affects O’Connor Hospital                       CASE NO.: 2:18-bk-20175-ER
                                         15    Affects Saint Louise Regional Hospital          CASE NO.: 2:18-bk-20176-ER
                                                                                                CASE NO.: 2:18-bk-20178-ER
                                               Affects St. Francis Medical Center
                                         16                                                     CASE NO.: 2:18-bk-20179-ER
                                               Affects St. Vincent Medical Center              CASE NO.: 2:18-bk-20180-ER
                                               Affects Seton Medical Center                    CASE NO.: 2:18-bk-20181-ER
                                         17
                                               Affects O’Connor Hospital Foundation
                                                                                                Chapter 11 Cases
                                         18    Affects Saint Louise Regional Hospital
                                                                                                Hon. Judge Ernest M. Robles
                                                Foundation
                                               Affects St. Francis Medical Center of Lynwood   MOTION TO CONTINUE HEARING ON MOTION OF
                                         19                                                     THE DEBTORS FOR AN ORDER APPROVING:
                                                Foundation
                                                                                                (I) PROPOSED DISCLOSURE STATEMENT;
                                         20    Affects St. Vincent Foundation                  (II) SOLICITATION AND VOTING PROCEDURES;
                                               Affects St. Vincent Dialysis Center, Inc.       (III) NOTICE AND OBJECTION PROCEDURES FOR
                                         21    Affects Seton Medical Center Foundation         CONFIRMATION OF DEBTORS’ PLAN, AND (IV)
                                               Affects Verity Business Services                GRANTING RELATED RELIEF; DECLARATION OF
                                         22    Affects Verity Medical Foundation               RICHARD G. ADCOCK IN SUPPORT THEREOF
                                               Affects Verity Holdings, LLC
                                         23    Affects De Paul Ventures, LLC                   [RELATES TO DOCKET NOS. 2994, 2995, 3120, 3193,
                                               Affects De Paul Ventures - San Jose ASC,        3260, 3389, 3594, 3632, 3633, 3644, 3724]
                                         24     LLC                                             Proposed Continued Hearing Date and Time:
                                                                                                Date: December 30, 2019
                                         25              Debtors and Debtors In Possession.     Time: 10:00 a.m. (Pacific Time)
                                                                                                Place: 255 E. Temple St., Courtroom 1568
                                         26                                                            Los Angeles, CA 90012

                                         27

                                         28

                                                                                                   1

                                              US_Active\113810412\V-1
                                        Case 2:18-bk-20151-ER           Doc 3788 Filed 12/09/19 Entered 12/09/19 20:33:29            Desc
                                                                          Main Document    Page 2 of 9


                                          1           Verity Health System of California, Inc. (“VHS”) and the affiliated debtors, the debtors

                                          2   and debtors in possession (collectively, the “Debtors”) in the above-captioned chapter 11

                                          3   bankruptcy cases (the “Cases”), respectfully request (the “Motion”) that the Court (A) approve a

                                          4   continuance of the hearing on the Motion of the Debtors for an Order Approving: (I) Proposed

                                          5   Disclosure Statement; (II) Solicitation and Voting Procedures; (III) Notice and Objection

                                          6   Procedures for Confirmation of Debtors’ Plan; and (IV) Granting Related Relief [Docket No.

                                          7   2995] (the “Disclosure Statement Motion”) to December 30, 2019, at 10:00 a.m. (Pacific Time),

                                          8   (B) reschedule the deadline to file replies to objections to the Disclosure Statement Motion to

                                          9   December 23, 2019, and (C) grant such further relief as is just and proper. In support of the

                                         10   Motion, the Debtors submit the attached Declaration of Richard G. Adcock (the “Adcock
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11   Declaration”) and, respectfully state as follows:
         DENTONS US LLP




                                         12                                                       I.
           (213) 623-9300




                                         13                                          INTRODUCTION

                                         14           Strategic Global Management, Inc. (“SGM”) did not close the sale (the “SGM Sale”) on

                                         15   December 5, 2019 notwithstanding (i) its obligations under that certain asset purchase agreement

                                         16   [Docket No. 2305-1] (the “SGM APA”), (ii) the Court’s order approving the SGM Sale [Docket

                                         17   No. 2306], and (iii) the Court’s orders requiring SGM to close the SGM Sale [Docket Nos. 3611,

                                         18   3633, 3724] (collectively, the “Closing Orders”). Rather, SGM has appealed [Docket Nos. 3726,

                                         19   3727, 3746] each of the Closing Orders.

                                         20           The Debtors request an additional continuance to gain further clarity as to whether there is

                                         21   any prospect of that the SGM Sale will close. If the Debtors determine that the foregoing is not

                                         22   possible within this continuance period, the Debtors will seek to withdraw and/or modify the Plan

                                         23   and Disclosure Statement. At this time, however, the Debtors believe that such withdrawal or

                                         24   modification would be premature.

                                         25           Consequently, the Debtors request that the Court enter an order granting the following

                                         26   relief (collectively, the “Proposed Relief”): (A) continuing the hearing on the Disclosure

                                         27   Statement, currently scheduled on December 12, 2019, to December 30, 2019, at 10:00 a.m.

                                         28   (Pacific Time), (B) continuing the deadline to file replies to objections to the Disclosure

                                                                                                  1

                                              US_Active\113810412\V-1
                                        Case 2:18-bk-20151-ER           Doc 3788 Filed 12/09/19 Entered 12/09/19 20:33:29            Desc
                                                                          Main Document    Page 3 of 9


                                          1   Statement Motion to December 23, 2019, and (C) grant such further relief as is just and proper.

                                          2                                                   II.

                                          3                                   JURISDICTION AND VENUE

                                          4           This Court has jurisdiction over this Motion under 28 U.S.C. § 157(b)(2)(A) and (L).

                                          5   Venue of these proceedings and this Motion is proper pursuant to 28 U.S.C. § 1409.              The

                                          6   statutory predicate for this Motion is 11 U.S.C. § 1051 and LBR 9013-1(m).

                                          7                                                   III.

                                          8                                       BACKGROUND FACTS

                                          9   A.      General Background

                                         10           1.       On August 31, 2018, (“Petition Date”), the Debtors each filed a voluntary petition
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11   for relief under chapter 11 of the Bankruptcy Code (the “Cases”). By entry of an order, the Cases
         DENTONS US LLP




                                         12   are currently being jointly administered before the Bankruptcy Court. [Docket No. 17]. Since the
           (213) 623-9300




                                         13   commencement of their Cases, the Debtors have been operating their businesses as debtors in

                                         14   possession pursuant to §§ 1107 and 1108.

                                         15   B.      The Plan and Disclosure Statement

                                         16           2.       On September 3, 2019, the Debtors filed the Debtors’ Chapter 11 Plan of

                                         17   Liquidation (Dated September 3, 2019) [Docket No. 2993] (the “Plan”) and related Disclosure

                                         18   Statement Describing Debtors’ Chapter 11 Plan of Liquidation (Dated September 3, 2019)

                                         19   [Docket No. 2994] (the “Disclosure Statement”).

                                         20           3.       On September 4, 2019, the Debtors filed the Disclosure Statement Motion. In the

                                         21   Disclosure Statement Motion, the Debtors seek approval of (i) the Disclosure Statement,

                                         22   (ii) proposed solicitation and voting procedures, (iii) proposed notice and objection procedures for

                                         23   confirmation of the Plan, and (iv) related relief. The Debtors also requested [Docket No. 2996]

                                         24   an order setting a hearing and briefing schedule on shortened notice.

                                         25           4.       On September 4, 2019, the Court entered an Order Setting Hearing On Motion for

                                         26   Approval of Disclosure Statement for October 2, 2019, at 10:00 a.m. [Docket No. 2998] (the

                                         27
                                              1
                                         28

                                                                                                2

                                              US_Active\113810412\V-1
                                        Case 2:18-bk-20151-ER           Doc 3788 Filed 12/09/19 Entered 12/09/19 20:33:29            Desc
                                                                          Main Document    Page 4 of 9


                                          1   “Disclosure Statement Scheduling Order”). The Disclosure Statement Scheduling Order set a

                                          2   hearing on the Disclosure Statement Motion for October 2, 2019 at 10:00 a.m., and provided that

                                          3   any oppositions to the Disclosure Statement Motion must be filed not later than September 18,

                                          4   2019. See Scheduling Order at 2.

                                          5           5.       On September 18, 2019, certain parties in interest filed responses and oppositions

                                          6   to the Disclosure Statement Motion. See Docket Nos. 3079, 3084, 3086, 3087, 3089, 3090, 3092,

                                          7   3094. Further, the Debtors have continued the opposition deadline by stipulation as they continue

                                          8   negotiations with certain other parties with respect to the Disclosure Statement Motion and

                                          9   Disclosure Statement. See Docket Nos. 3076, 3077, 3082, 3098, 3119, 3122, 3126, 3195.

                                         10   C.      The Emergency Motion and SGM Sale
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11           6.       On May 2, 2019, the Court entered an order [Docket No. 2306] (the “Sale Order”)
         DENTONS US LLP




                                         12   approving the SGM APA concerning the SGM Sale. On September 25, 2019, the Attorney
           (213) 623-9300




                                         13   General conditionally approved the SGM Sale subject to certain conditions (the “2019

                                         14   Conditions”). Certain of the 2019 Conditions (the “Additional Conditions”) were materially

                                         15   different than those to which SGM agreed under the Schedule 8.6 to the SGM APA.

                                         16           7.       On September 30, 2019, the Debtors filed the motion [Docket No. 3188] (the

                                         17   “Enforcement Motion”) for entry of an order finding (i) that the Debtors could sell their assets

                                         18   pursuant to the SGM Sale free and clear of the Additional Conditions, or, alternatively, (ii) that

                                         19   the Attorney General abused his discretion when imposing the Additional Conditions.             As

                                         20   discussed in greater detail in the Enforcement Motion, the Additional Conditions recently issued

                                         21   by the Attorney General threatened the SGM Sale, and could have triggered SGM’s termination

                                         22   rights under the APA unless the Debtors obtained the relief requested by the Enforcement

                                         23   Motion. See SGM APA, § 8.6.

                                         24           8.       On October 1, 2019, the Court entered the Order Setting Hearing on Emergency

                                         25   Motion for the Entry of an Order Enforcing the Order Authorizing the Sale to Strategic Global

                                         26   Management for October 15, 2019, at 10:00 a.m. [Docket No. 3193] (the “Scheduling Order”),

                                         27   which scheduled a hearing on the Enforcement Motion on October 15, 2019, at 10:00 a.m.

                                         28   (Pacific Time)—the same date and time as the hearing on the Disclosure Statement Motion. See

                                                                                                3

                                              US_Active\113810412\V-1
                                        Case 2:18-bk-20151-ER           Doc 3788 Filed 12/09/19 Entered 12/09/19 20:33:29            Desc
                                                                          Main Document    Page 5 of 9


                                          1   Scheduling Order at 2.

                                          2           9.       On October 23, 2019, the Court entered the Memorandum of Decision Granting

                                          3   Debtors’ Emergency Motion to Enforce the Sale Order [Doc. No. 3188] (the “Memorandum

                                          4   Decision”). The Memorandum Decision granted the Enforcement Motion and further provided

                                          5   that the Court will enter an order certifying the matter for direct appeal to the Ninth Circuit. See

                                          6   Mem. Dec. at 24. The Court requested that the Debtors submit an order on the Enforcement

                                          7   Motion consistent with the Memorandum Decision not later than October 30, 2019. See id. On

                                          8   November 14, 2019, after holding an emergency hearing on the proposed form of order, the Court

                                          9   entered the order granting the Enforcement Motion [Docket No. 3611] (the “Enforcement

                                         10   Order”).
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11   D.      Continuance of Hearing on Disclosure Statement Motion
         DENTONS US LLP




                                         12           10.      The Debtors have filed seven motions [Docket No. 3103, 3238, 3384, 3502, 3589,
           (213) 623-9300




                                         13   3621, 3644] to continue the hearing on the Disclosure Statement Motion, which were granted by

                                         14   the Court [Docket No. 3120, 3260, 3389, 3506, 3594, 3633, 3724]. The order on the Debtors’

                                         15   seventh continuance motion set the Debtors’ reply deadline as December 9, 2019 (the “Reply

                                         16   Deadline”), and scheduled a continued hearing on the Motion for December 12, 2019, at 10:00

                                         17   a.m. (Pacific Time) (the “Hearing”).

                                         18   E.      Facts Relevant to the Motion

                                         19           11.      SGM has appealed each of the three Closing Orders that, collectively (and in

                                         20   addition to SGM’s obligations under the SGM APA), required SGM to close the SGM Sale not

                                         21   later than December 5, 2019. First, on October 10, 2019, SGM filed the Statement of Strategic

                                         22   Global Management, Inc. in Support of “Debtors’ Emergency Motion for the Entry of an Order:

                                         23   (I) Enforcing the Order Authorizing the Sale to Strategic Global Management, Inc.’ (II) Finding

                                         24   that the Sale is Free and Clear of Conditions Materially Different Than Those Approved by the

                                         25   Court . . .” [Docket No. 3356] (the “SGM Statement”). In the SGM Statement, SGM indicated

                                         26   that “it will not close the Sale unless the Debtors timely obtain a Free and Clear order from the

                                         27   Court.” SGM Statement at 4. The SGM APA further provides that such order must be final and

                                         28   non-appealable, that is, an order “which has been affirmed or the appeal of which has been

                                                                                               4

                                              US_Active\113810412\V-1
                                        Case 2:18-bk-20151-ER           Doc 3788 Filed 12/09/19 Entered 12/09/19 20:33:29          Desc
                                                                          Main Document    Page 6 of 9


                                          1   dismissed by any appellate court and for which the relevant appeal period has expired (other than

                                          2   any right of appeal to the U.S. Supreme Court).” See SGM APA § 8.6. The Court entered the

                                          3   Enforcement Order on November 14, 2019. On November 29, 2019, SGM appealed [Docket No.

                                          4   3726] the Enforcement Order.

                                          5            12.     Second, on November 18, 2019, the Court entered the Order (1) Finding That

                                          6   SGM Is Obligated to Promptly Close the SGM Sale under § 8.6 of the APA, Provided That All

                                          7   Other Conditions to Closing Have Been Satisfied and (2) Granting Debtors’ Motion for A

                                          8   Continuance of the Hearing to Approve the Disclosure Statement [Docket No. 3633] (the

                                          9   “Section 8.6 Order”). On November 29, 2019, SGM appealed [Docket No. 3727] the Section 8.6

                                         10   Order.
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11            13.     Third, on November 27, 2019, the Court entered the Order (1) Finding That SGM
         DENTONS US LLP




                                         12   Is Obligated to Close the SGM Sale by No Later Than December 5, 2019 and (2) Setting
           (213) 623-9300




                                         13   Continued Hearing on Debtors’ Motion for Approval of Disclosure Statement [Docket No. 3724]

                                         14   (the “Closing Order”). On December 3, 2019, SGM appealed [Docket No. 3746] the Closing

                                         15   Order.

                                         16            14.     On December 3, 2019, SGM’s counsel notified the Debtors that SGM did not

                                         17   intend to close the SGM Sale by December 5, 2019. See Docket No. 3773 (Martin Decl., Ex. B).

                                         18   The SGM Sale did not close on December 5, 2019 and no alternative closing date is currently

                                         19   scheduled. See Adcock Decl. ¶ 4.

                                         20            15.     On December 9, 2019, the Court entered an order [Docket No. 3784] confirming

                                         21   that the Debtors could undertake efforts “with respect to the alternative disposition of the

                                         22   Hospitals” without violating or breaching the SGM APA. See Docket No. 3784 at 2. While

                                         23   neither party has terminated the SGM APA, the Debtors and SGM have each alleged material

                                         24   defaults under the SGM APA. See Docket No. 3773 (Martin Decl., Exs. C, F).

                                         25                                                  IV.

                                         26                                            ARGUMENT

                                         27            LBR 9013-1(m)(1) governs motions for continuance and sets forth various general

                                         28   requirements. The Motion satisfies the requirements of the LBRs because it is filed more than

                                                                                              5

                                              US_Active\113810412\V-1
                                        Case 2:18-bk-20151-ER           Doc 3788 Filed 12/09/19 Entered 12/09/19 20:33:29           Desc
                                                                          Main Document    Page 7 of 9


                                          1   three days prior to the Hearing, sets forth the reasons for the proposed continuance in detail, and

                                          2   is supported by the Adcock Declaration. See LBR 9013-1(m)(1).

                                          3           The Debtors require a continuance of the Hearing on the Disclosure Statement Motion for

                                          4   the reasons discussed above. A continuance of the Hearing will serve the best interests of the

                                          5   estates and creditors because it will ensure that the Debtors avoid the expense of unnecessary

                                          6   amendments to their Plan and Disclosure Statement. In light of the benefit to the Debtors’ Cases,

                                          7   the Debtors respectfully request that the Court continue the Hearing on the Disclosure Statement

                                          8   Motion from December 12, 2019, at 10:00 a.m., to December 30, 2019, at 10:00 a.m. (Pacific

                                          9   Time) (the “Continued Hearing Date”).         In accordance with the LBR 9013-1(m)(4), the

                                         10   Continued Hearing Date will automatically extend the reply deadline unless otherwise ordered by
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11   the Court at the Status Conference.
         DENTONS US LLP




                                         12                                                   V.
           (213) 623-9300




                                         13                                           CONCLUSION

                                         14           In light of the foregoing, the Debtors respectfully request that this Court enter an Order

                                         15   (i) granting this Motion, (ii) continuing the hearing on the Disclosure Statement Motion to

                                         16   December 30, 2019, at 10:00 a.m. (Pacific Time), (iii) continuing the deadline to file replies to

                                         17   objections to the Disclosure Statement Motion to December 23, 2019, and (iv) granting such

                                         18   other relief as the Court deems just and proper under the circumstances.

                                         19
                                              Dated: December 9, 2019                             DENTONS US LLP
                                         20
                                                                                                  SAMUEL R. MAIZEL
                                         21                                                       TANIA M. MOYRON
                                                                                                  NICHOLAS A. KOFFROTH
                                         22

                                         23                                                       By     /s/ Tania M. Moyron
                                                                                                  Tania M. Moyron
                                         24
                                                                                                  Attorneys for Verity Health Systems of
                                         25                                                       California, Inc., et al.

                                         26

                                         27

                                         28

                                                                                              6

                                              US_Active\113810412\V-1
                                        Case 2:18-bk-20151-ER           Doc 3788 Filed 12/09/19 Entered 12/09/19 20:33:29                Desc
                                                                          Main Document    Page 8 of 9


                                          1                              DECLARATION OF RICHARD G. ADCOCK

                                          2           I, Richard G. Adcock, submit this Declaration in support of the Motion to Continue

                                          3   Hearing on Motion of the Debtors for an Order Approving: (I) Proposed Disclosure Statement,

                                          4   (II) Solicitation and Voting Procedures, (III) Notice and Objection Procedures for Confirmation

                                          5   of Debtors’ Plan, and (IV) Granting Related Relief (the “Motion”),1 and hereby state as follows:

                                          6           1.       I am, and have been since January 2018, the Chief Executive Officer of Verity

                                          7   Health System of California, Inc. (“VHS”). Prior thereto, I served as VHS’s Chief Operating

                                          8   Officer since August 2017.

                                          9           2.       I have extensive senior-level experience in the nonprofit healthcare arena,

                                         10   especially in the areas of healthcare delivery, hospital acute care services, health plan
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11   management, budgeting, disease management, and medical devices.                  I have meaningful
         DENTONS US LLP




                                         12   experience in both the technology and healthcare industries in the areas of product development,
           (213) 623-9300




                                         13   business development, mergers and acquisitions, marketing, financing, strategic and tactical

                                         14   planning, human resources, and engineering.

                                         15           3.       I have personal knowledge of the facts stated in this declaration, except as to those

                                         16   stated on information and believe, and, as to those, I am informed and believe them to be true. If

                                         17   called as a witness, I could and would competently testify to the matters stated herein.

                                         18           4.       The SGM Sale did not close on December 5, 2019 and no alternative closing date

                                         19   is currently scheduled.

                                         20           5.       Given the foregoing, the Debtors anticipate that the Proposed Relief is necessary.

                                         21   Without a continuance, the outcome also could result in further amendments to the Disclosure

                                         22   Statement and Plan if the Debtors are required to file papers by the current December 9, 2019

                                         23   deadline. Given their limited resources, the Debtors seek to avoid the unnecessary expenses

                                         24   associated with multiple amendments to their Disclosure Statement and Plan. Accordingly, the

                                         25   Debtors respectfully request the Proposed Relief.

                                         26

                                         27   1
                                               Capitalized terms not otherwise defined in this Declaration have the definitions set forth in the
                                         28   Motion.

                                                                                                 1

                                              US_Active\113810412\V-1
                                        Case 2:18-bk-20151-ER         Doc 3788 Filed 12/09/19 Entered 12/09/19 20:33:29         Desc
                                                                        Main Document    Page 9 of 9


                                          1           I declare nder penal    of perj r of he la s of he Uni ed S a es of America ha he

                                          2   foregoing is r e and correc .

                                          3           E ec ed his 9 h da of December, 2019, in Los Angeles, California.

                                          4

                                          5
                                                                                                            Richard G. Adcock
                                          6

                                          7

                                          8

                                          9

                                         10
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11
         DENTONS US LLP




                                         12
           (213) 623-9300




                                         13

                                         14

                                         15

                                         16

                                         17

                                         18

                                         19

                                         20

                                         21

                                         22

                                         23

                                         24

                                         25

                                         26

                                         27

                                         28

                                                                                            2

                                              US_Ac e\113810412\V-1
